Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 1 of 16



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

  TELXIUS CABLE AMÉRICA S.A., f/k/a                                        )
  TELEFONICA INTERNATIONAL WHOLESALE                                       )
  SERVICES AMÉRICA S.A.,                                                   )            Civil Case No. ________________
                                                                           )
             Plaintiff,                                                    )            JURY TRIAL DEMANDED
                                                                           )
  v.                                                                       )
                                                                           )
  CHT HOLDINGS, LLC,                                                       )
                                                                           )
             Defendant.                                                    )
                                                                           )

       COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY JUDGMENT

             Plaintiff Telxius Cable América S.A. (f/k/a Telefonica International Wholesale Services

  América S.A.) (“Telxius”), by and through its undersigned counsel, states the following as its

  complaint against Defendant CHT Holdings, LLC (“CHT”), based upon CHT’s multiple breaches

  of a December 14, 2017 contract between Telxius and CHT:

                                                     NATURE OF ACTION

             1.        Submarine          fiber-optic        cable      systems        provide       most       of     the     world’s

  telecommunications, data, and Internet connectivity. Telxius and its affiliates develop, operate,

  and sell transmission capacity on those systems to telecommunications carriers, Internet content

  companies, and other enterprises. CHT is a telecommunications carrier that provides services in

  the Dominican Republic. Under a contract by and between the parties, CHT agreed to purchase

  transmission capacity on two of Telxius’s submarine cable systems. Subsequently, however, CHT

  thwarted Telxius’s ability to connect its submarine cable to the domestic network in the Dominican

  Republic. CHT then repudiated its obligation to pay Telxius the contract price for the capacity on

  the systems. Accordingly, Telxius initiates this action, which (1) seeks a declaratory judgment

  that CHT’s breaches absolve Telxius of further contractual obligations and (2) seeks to recover



       Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 2 of 16



  damages that CHT caused.

                                                             PARTIES

           2.        Plaintiff Telxius Cable America S.A. (f/k/a Telefonica International Wholesale

  Services América S.A.) (“Telxius”) is a corporation organized under the laws of Uruguay with its

  principal place of business in Av. Luis A. de Herrera 1248, piso 4, Montevideo, Uruguay. Telxius

  is an affiliate of Telefónica, S.A., a Spanish telecommunications company. Telxius and its

  affiliates develop, operate, and sell transmission capacity on submarine cable systems to

  telecommunications carriers, Internet content companies, and other enterprises.

           3.        Defendant CHT is a limited liability company organized under the laws of

  Delaware with its principal place of business in 1820 N Corporate Lakes Blvd, Ste. 101, Weston,

  Florida, 33326. CHT has two members. One member is an individual who is a resident of Florida

  and the other is a Delaware corporation with its principal place of business in North Carolina.

  CHT provides international voice telecommunications services to customers in Puerto Rico and

  the Dominican Republic, directly and through its affiliates.

                                              JURISDICTION AND VENUE

           4.        Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 because the parties

  are citizens of a State and citizens of a foreign state, and the amount in controversy exceeds

  $75,000.

           5.        This Court has personal jurisdiction because CHT resides and regularly conducts

  business in the state of Florida. See Fla. Stat. §§ 49.193(1)(a)(1) & 49.193(2).

           6.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because CHT resides

  in Florida, and because CHT and Telxius have agreed to submit to the exclusive jurisdiction of the




                                                                 -2-
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 3 of 16



  United States District Court for the Southern District of Florida and any Florida State Court for

  the resolution of any disputes arising under the contract that is the subject of this lawsuit.

                                                        BACKGROUND

           A.        Telxius and CHT Enter into the IRU Agreement.

           7.        In 2001, Telxius commenced service on the original configuration of the South

  America-1 (“SAm-1”) submarine cable system, connecting Boca Raton, Florida; San Juan, Puerto

  Rico; Las Toninas, Argentina; Fortaleza, Salvador, Rio de Janeiro and Santos, Brazil; Arica and

  Valparaíso, Chile; Puerto Barrios and Puerto San Jose, Guatemala; and Lurin, Peru. In 2007,

  Telxius completed construction and commenced service on branches (sometimes referenced as

  spurs) extending SAm-1 to Barranquilla, Colombia; Punta Carnero, Ecuador; and Mancora, Peru.

  As part of the branch connecting to Barranquilla, Colombia, Telxius installed a branching unit—a

  piece of joint-like equipment that allows the future connection of a branch to a new landing—off

  the coast of the Dominican Republic.

           8.        In 2017, Telxius entered discussions regarding a SAm-1 Dominican Republic spur

  with several different parties, including CHT. Telxius viewed CHT as an attractive partner for this

  project, as it was a well-established company that had provided international voice

  telecommunications services in the Dominican Republic for many years. As a result, Telxius

  assumed that CHT was a stable company that understood the Dominican Republic and its

  commercial environment, geography, and regulators.                               Telxius believed that, through this

  partnership, CHT could supply the contacts and knowledge needed to navigate the local

  environment, while Telxius could supply its expertise in the deployment and operation of

  submarine cable systems. Accordingly, Telxius began exclusive negotiations with CHT, even

  though other opportunities may have been more profitable for Telxius.



                                                                 -3-
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 4 of 16



           9.        On December 14, 2017, Telxius and CHT executed a contract (the “IRU

  Agreement”) that established the terms for the Dominican Republic branch of the SAm-1 system.

  See Exhibit A, attached hereto. Under the IRU Agreement, Telxius would connect the SAm-1

  cable system to a cable landing station (“CLS”) in Punta Cana, Dominican Republic. CHT, via an

  indefeasible right of use (“IRU”), for a term of 18 years, would purchase capacity, not only on the

  SAm-1 system, but also on the BRUSA system, which was a newer system with higher capacity

  than SAm-1. CHT would gain access to BRUSA through SAm-1, which interconnects with

  BRUSA in Puerto Rico. See IRU Agreement at 5-6 §§ 3.1, 4.

           10.       Under Section 5.2 the IRU Agreement, CHT agreed to pay a total of $31 million

  for the IRUs on SAm-1 and BRUSA, according to the following schedule:

                     a.         An initial payment of $2 million, made preceding execution of the IRU

           Agreement;

                     b.         A second payment of $4 million, made within 30 days after execution of the

           IRU Agreement;

                     c.         A third payment of $15 million, made within 30 days after Telxius had

           activated CHT’s capacity on both SAm-1 and BRUSA; and

                     d.         A final payment of $10 million, made within one year after Telxius had

           activated CHT’s capacity on both SAm-1 and BRUSA.

           11.       The IRU Agreement also provided that each party “submits to the exclusive

   jurisdiction of the United States District Court for the District of Miami and any Florida State

   Court for the purposes of all legal proceedings and in accordance with the laws of the State of

   Florida.” IRU Agreement at 18 § 20.2.



                                                                 -4-
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 5 of 16



           B.        Telxius Begins Planning the Project.

           12.       The project included two components: (1) installation of the submarine cable

  between the branching unit (installed in 2007) on the SAm-1 system to the CLS in Punta Cana,

  and (2) connection of the cable to the domestic Dominican network at the CLS. As reflected in

  the IRU Agreement, the parties “estimated” (but did not guarantee) that all of this work would be

  completed by the third quarter of 2018. See IRU Agreement at 5 §§ 3.1(a), 3.1(b).

           13.       The CLS is a critical component of any submarine cable system segment, including

  SAm-1’s Dominican Republic branch. The CLS must house, power, and protect electronics

  necessary for transmitting traffic over the system reliably and without interruption, and the CLS

  must provide facilities for connection to terrestrial telecommunications networks. The availability

  of stable electricity, and in the proper amounts, is essential to power and to cool the

  telecommunications electronics, which generate significant heat. A CLS in a tropical climate such

  as the Dominican Republic requires significantly more power for air conditioning and more robust

  insulation for climate control than a comparable facility in a more temperate climate. Although

  submarine cable operators routinely use batteries and diesel generators to minimize power

  disruptions and consequent communications disruptions, such arrangements are not a reliable or

  long-term substitute for reliable electricity from the local grid. A CLS in a hurricane-prone country

  such as the Dominican Republic must also be constructed to protect against damage from high

  winds, debris, and flooding. Finally, a CLS must be securely built to protect equipment from

  unauthorized electronic access and malicious physical damage.

           14.       The CLS location also affects decisions regarding submarine cable deployment. In

  particular, a submarine cable operator like Telxius needs to know the location of the CLS so that

  it can plan the location and connection (which may involve ducts, conduits, easements, and rights



                                                                 -5-
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 6 of 16



  of way) between the CLS and the beach manhole—an underground chamber, like a utility

  manhole, where the submarine cable is anchored and connects to a land cable that connects onward

  to the CLS.

           15.       Under the IRU Agreement, Telxius had sole responsibility for selecting the location

  of the CLS. See IRU Agreement at 6 § 3.2. Nevertheless, recognizing that the parties would need

  to maintain a healthy commercial relationship for at least 18 years, Telxius solicited and carefully

  considered CHT’s desires for the location of the CLS.

           C.        CHT Repeatedly Demands that Telxius Change the Location of the CLS.

           16.       In 2017, Telxius selected a site in the Cap-Cana area of Punta Cana for the cable

  landing and CLS. Telxius started the permitting process and submarine cable engineering,

  including the beach manhole location, based on this location. Under those plans, Telxius was on

  track to deliver the capacity to CHT by the third quarter of 2018, as the IRU Agreement had

  estimated.

           17.       In February 2018, CHT decided to reject the Cap-Cana CLS location. In response,

  in March 2018, Telxius found an alternative location in the Cabeza de Toro area of Punta Cana.

  This location was attractive for several reasons. In particular, the beach terrain was well-suited

  for the process of landing the submarine cable, and there was already a structure—the Hotel

  Catalonia—that was very close to the beach and had sufficient infrastructure (power, air

  conditioning, insulation, weather protection, etc.) in place to house the equipment and serve as the

  CLS.

           18.       Because of the change in CLS location, Telxius had to redraw its plans for

  deployment of the submarine cable and construction of the beach manhole. Telxius also modified

  the permits that were in process. CHT knew that these modifications threatened to delay delivery

                                                                 -6-
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 7 of 16



  past the third quarter of 2018, but CHT nevertheless insisted upon them.

           19.       In May 2018, CHT rejected the CLS location inside the Hotel Catalonia complex.

  With this second objection, CHT insisted that the CLS be placed on property—and within a

  structure—that was owned by CHT or one of its affiliates. CHT explained that it was suspicious

  of actions that might occur if the CLS was inside a third-party structure. CHT also explained that

  it had ambitions to construct a large data center that would use the SAm-1 and BRUSA capacity.

  As a result, it wanted to locate the CLS on a large plot of land on which it could also locate the

  data center so that the two could be easily connected.

           20.       CHT chose to locate the CLS on an inland plot that was approximately 8 km away

  from the Cabeza de Toro beach where the submarine cable was slated to land. Sensitive to the

  desires of its customer, Telxius agreed to accommodate a third location suitable to CHT.

           21.       The change, however, required additional modifications to Telxius’s plans.

  Though the cable would still land in Cabeza de Toro, Telxius—at its own expense—would have

  to construct a much longer terrestrial route to connect the beach manhole to the inland location

  CHT had chosen. As a result, projected delivery became the second half of 2019. CHT was aware

  that its decisions were causing these likely delays, but CHT did not mind.                                         Indeed, upon

  information and belief, CHT did not yet have any commercial operations that could utilize the

  capacity. Further, delivery would obligate CHT to make its final payments, but CHT was

  apparently struggling to obtain financing and would have been unable to make the payments at

  that time.

           22.       In this respect, CHT requested, and Telxius provided, support in negotiations with

  CHT’s potential investor, who would have provided the funds necessary for CHT to make the

  payments required by the IRU Agreement. For example, in November 2019, Telxius, at CHT’s

                                                                 -7-
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 8 of 16



  invitation, participated in a meeting that was part of the investor’s due diligence to assess the

  financial feasibility of the project. Telxius’ management attended and answered all questions

  raised by the investor and its affiliates. CHT, however, never indicated whether those discussions

  led to any financing.

          D.         CHT Elects to Receive a $2 Million Discount in Lieu of Interim Capacity.

           23.       Under the IRU Agreement, Telxius agreed to provide CHT, at no additional charge,

  with 30 gigabits per second (“Gbps”) of “interim capacity.” Through this accommodation, the

  parties contemplated that CHT would obtain temporary access to capacity on another provider’s

  submarine cable system. With this interim capacity, CHT could begin developing commercial

  operations, and then migrate its telecommunications traffic to SAm-1 and BRUSA once the

  Dominican Republic branch of SAm-1 was installed, tested, and commissioned.

           24.       Initially, Telxius had difficulty locating an operator willing to provide the interim

  capacity. At the time, only two submarine cable operators (América Móvil and C&W Networks)

  served the Dominican Republic, and each was wary of facilitating the entry of a new competitor

  like Telxius. Ultimately, in August 2018, Telxius convinced América Móvil to offer CHT 30 Gbps

  of permanent capacity for ten years, even though the IRU Agreement obliged Telxius to provide

  interim capacity only until Telxius delivered the SAm-1 and BRUSA capacity under the IRU

  Agreement. Telxius urged CHT to accept this offer, as it would serve the purpose of the interim

  capacity, and then would serve as redundant (or back-up) capacity once Telxius activated CHT’s

  capacity on SAm-1 and BRUSA.

           25.       CHT, however, indicated it did not need or want the capacity offered by América

  Móvil. Instead, CHT elected to take $2 million—the approximate value of the capacity offered by

  América Móvil—in place of the interim capacity called for by the IRU Agreement.

                                                                 -8-
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 9 of 16



           E.        The Parties Negotiate an Amendment that CHT Inexplicably Fails to Sign.

           26.       Subsequently, the parties began negotiating an amendment to the IRU Agreement.

  The amendment accounted for several different items, most significantly (a) CHT’s assumption of

  responsibility for choosing the CLS location (given that CHT had already vetoed two prior

  locations), (b) the elimination of Telxius’s obligation to provide CHT with interim capacity (given

  that CHT had declined the interim capacity option with América Móvil as facilitated by Telxius),

  and (c) the resulting $2 million discount to the total price CHT would pay Telxius under the IRU

  Agreement.

           27.       During the remainder of 2018, Telxius negotiated with CHT’s counsel at Hunton

  Andrews Kurth LLP over the terms of the IRU Agreement amendment. By December 2018, the

  parties had agreed to the terms, and the amendment document was ready for signature. CHT

  however, surprisingly refused to sign the document.                               Soon after, CHT’s CEO suddenly

  disappeared, without explanation. Nevertheless, CHT continued to develop the structure for the

  CLS, and Telxius maintained its intent to discount CHT’s ultimate purchase price by $2 million in

  lieu of providing the interim capacity.

           F.        Telxius Deploys the Submarine Cable, but CHT Fails to Deliver the CLS.

           28.       Through the second half of 2018 and early 2019, Telxius installed the beach

  manhole at the cable landing site in Cabeza de Toro and deployed and verified continuity of the

  submarine cable up to the beach manhole location. By September 2019, Telxius had constructed

  the terrestrial route and extended the submarine cable from the beach manhole to the CLS location

  chosen by CHT. At that point, Telxius was ready to connect the cable into the CLS and activate

  the capacity.

           29.       As noted, CHT agreed to provide the structure for the CLS on land that CHT owned

                                                                 -9-
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 10 of 16



   or was in the process of acquiring.                    Telxius, however, was supplying and operating the

   telecommunications equipment to be located in the CLS, and it, therefore, needed to lease the

   structure from CHT. The parties started negotiating the lease in early April 2019, and on July 26,

   2019, Dominican entities related to both CHT and Telxius executed the necessary lease agreement

   (the “CLS Lease”). Under the CLS Lease, CHT agreed to provide the CLS facilities within thirty

   days of the lease’s effective date, which meant that CHT was obligated to deliver the CLS no later

   than the end of August 2019.

           30.       CHT had begun to build the CLS in early 2019. Upon information and belief,

   however, CHT ceased paying its subcontractor, and the work had virtually ceased by the middle

   of 2019.

           31.       As a result of this lack of progress, CHT was nowhere close to delivering the CLS

   by the August 2019 deadline from the CLS Lease. Telxius repeatedly complained to CHT, and

   CHT provided assurances that it would resolve the issue. Yet, time continued to pass, and CHT

   did not deliver the CLS.

           32.       Beyond the slow pace of construction on the CLS structure, CHT encountered

   numerous other delays. For example, CHT failed to obtain a “letter of no objection” from the

   municipality where the CLS was to be located, which prevented the power company, Consorcio

   Energético Punta Cana Macao, from connecting power to the structure. Only after Telxius’s own

   local attorneys got involved was CHT able to obtain the required letter of no objection. Even then,

   progress was slow, and CHT was unable to deliver a completed facility to Telxius. Although

   Telxius performed its contractual obligations and has been ready to complete the cable installation

   for approximately one year, it has been unable to do so because CHT failed to deliver the CLS.

   As a result, Telxius’s SAm-1 branch and terrestrial extensions have sat unused since they were


                                                                 - 10 -
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 11 of 16



   constructed, and the useful life of the cables has been shortened, which has reduced the value of

   the capacity.

          G.         CHT Repudiates Its Obligations Under the IRU Agreement.

           33.       Throughout the course of the project, CHT failed to provide consistent information

   about its progress toward obtaining the financing necessary to make the payments required by the

   IRU Agreement. In light of these potential financial issues, Telxius became concerned that, even

   if it were able to connect its system to a completed CLS, CHT would not be able to make the final

   $23 million payments it would owe Telxius after delivery of the capacity.

           34.       Telxius’s fears were confirmed on June 30, 2020, when CHT—through lawyers

   from Morgan, Lewis & Bockius LLP—delivered a letter that complained about the delay in

   delivering the capacity under the IRU Agreement. The letter did not reference the delays caused

   by CHT’s repeated demands to change the location of the CLS, nor did the letter account for CHT’s

   substantial delays in delivering the CLS. The letter did, however, allege that the “IRU market has

   shifted dramatically.” Based on that allegation, the letter asserted that “any resolution must be

   premised on the market realities of 2020 and 2021. . . .” In other words, CHT made clear that,

   even after delivery of the capacity, CHT would not pay the price established by the IRU

   Agreement.

           35.       Subsequently, Telxius attempted to resolve the parties’ dispute through direct

   commercial discussions. In those discussions, CHT promised to deliver the CLS by August 19,

   2020—which was roughly one year after the deadline provided in the CLS Lease. At the same

   time, CHT, citing its belief that the market had “shifted,” again made clear that it would not pay

   the IRU Agreement’s price once Telxius was able to connect to the CLS and complete delivery of

   the capacity.

                                                                 - 11 -
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 12 of 16



           36.       CHT did not deliver the CLS on August 19, 2020. Instead, on August 13, 2020,

   without prior notice to Telxius, CHT filed a complaint in this Court and sought damages based on

   Telxius’s alleged delays in delivering capacity under the IRU Agreement. Based on that action,

   CHT has demonstrated that it does not intend to follow through on its obligations under the IRU

   Agreement.

           37.       On August 24, 2020, Telxius notified CHT that its chronic delays constituted a

   breach that terminated the lease agreement between the parties.

           38.       Telxius now seeks a Judgment from this Court declaring that CHT has breached

   the IRU Agreement and awarding Telxius damages accrued while its investment in the SAm-1

   Dominican Republic branch sits unused.

                                                COUNT ONE
                               (Breach of Contract – Prevention of Performance)

           39.       Telxius incorporates the allegations of paragraphs 1 through 38 as though fully set

   forth herein.

           40.       Telxius and CHT entered into the IRU Agreement, pursuant to which CHT

   impliedly promised not to do anything to hinder or obstruct performance of Telxius.

           41.       In order to perform its obligations under the IRU Agreement, Telxius needed to

   have access to a CLS.

           42.       In May 2018, CHT voluntarily assumed control of the process of locating and

   delivering the CLS. Telxius reasonably relied on CHT’s assurances that CHT would provide a

   structure that met Telxius’s specifications for a CLS.

           43.       In the July 2019 CLS Lease, CHT committed to delivering the CLS structure by

   the end of August 2019.

                                                                 - 12 -
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 13 of 16



           44.       By September 2019, Telxius had deployed the submarine cable, constructed the

   beach manhole, and installed the terrestrial routes needed to connect the cable to the CLS. Thus,

   Telxius had performed its obligations under the IRU Agreement, and Telxius was ready to

   complete its performance upon delivery of the CLS. CHT, however, has yet to deliver the CLS.

           45.       By agreeing to provide the facilities for the CLS, and then failing to do so, CHT

   breached its obligation not to prevent or hinder Telxius from completing its duties under the IRU

   Agreement.

           46.       CHT’s prevention of Telxius’s performance constitutes a breach of the IRU

   Agreement.

           47.       CHT’s breach has caused Telxius to suffer damages. Telxius has been unable to

   recover its costs or generate returns from the substantial investment it has made in constructing

   the Dominican Republic branch of the SAm-1 system.

                                                COUNT TWO
                                (Breach of Contract – Anticipatory Repudiation)

           48.       Telxius incorporates the allegations of paragraphs 1 through 47 as though fully set

   forth herein.

           49.       Under the IRU Agreement, CHT agreed to pay a total of $31 million for the rights

   to capacity on the SAm-1 and BRUSA systems. That amount was reduced to $29 million when

   CHT elected not to receive the interim capacity contemplated by the IRU Agreement.

           50.       To date, CHT has paid only $6 million to Telxius.

           51.       Telxius has consistently performed and stood ready to complete its obligations

   under the IRU Agreement.




                                                                 - 13 -
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 14 of 16



           52.       As discussed above, however, CHT has made a distinct, unequivocal, and absolute

   declaration that, even after Telxius fully performs under the IRU Agreement, CHT will not honor

   its obligation to remit the full $29 million payment to Telxius.

           53.       CHT’s repudiation of its payment obligations constitutes a breach of the IRU

   Agreement.

           54.       CHT’s breach has caused Telxius to suffer damages. Telxius has been unable to

   recover its costs and generate returns from the substantial investment it has made in constructing

   the Dominican spur of the SAm-1 system.

                                                     COUNT THREE
                                                  (Declaratory Judgment)

           55.       Telxius incorporates the allegations of paragraphs 1 through 54 as though fully set

   forth herein.

           56.       This is an action for Declaratory Judgment under 28 U.S.C. § 2201.

           57.       There exists a bona fide, actual, present, practical controversy and dispute between

   Telxius and CHT regarding whether CHT’s failure to deliver the CLS to Telxius and CHT’s refusal

   to pay the amounts provided under the IRU Argument constitute breaches of the IRU Agreement

   that absolve and relieve Telxius of its continuing obligations thereunder.

           58.       The foregoing constitutes a justiciable question as to the present rights of the parties

   under the IRU Agreement.

           59.       A declaratory judgment is necessary to determine the rights of the parties and

   resolve the dispute described herein.




                                                                 - 14 -
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 15 of 16



                                            COUNT FOUR
                    (Breach of the Implied Covenant of Good Faith and Fair Dealing)


           60.       Telxius incorporates the allegations of paragraphs 1 through 59 as though fully set

   forth herein.

           61.       The IRU Agreement incorporates an implied covenant of good faith and fair

   dealing. Under the implied covenant, CHT must act in manner consistent with the reasonable

   expectations of the parties, and CHT must not act in a manner that denies Telxius the benefit of

   the IRU Agreement.

           62.       CHT breached the covenant of good faith and fair dealing in many ways. These

   breaches include, but are not limited to, agreeing to provide the CLS facilities and then failing to

   do so; failing to sign the negotiated amendment; and advising that it would not pay the agreed-

   upon price under the IRU Agreement.

           63.       CHT’s actions have caused Telxius to suffer damages. Telxius has been unable to

   collect the full amount owed under the IRU Agreement, and Telxius has been unable to recover its

   costs and generate returns from the substantial investment it has made in constructing the

   Dominican spur of the SAm-1 system.

                                                  PRAYER FOR RELIEF

           WHEREFORE, Telxius respectfully requests that this Court enter a judgment:

           a.        Awarding Telxius damages in an amount to be proven at trial;

           b.        Declaring that CHT has breached the IRU Agreement, thereby absolving and

                     relieving Telxius of any remaining performance obligations; and

           c.        Awarding interest, costs, and any other relief as this Court deems just and proper.




                                                                 - 15 -
     Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:20-cv-23607-XXXX Document 1 Entered on FLSD Docket 08/28/2020 Page 16 of 16



                                              DEMAND FOR JURY TRIAL

            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Telxius demands trial by jury

   in this action of all issues so triable.

            Dated: August 28, 2020.
                                                                Respectfully submitted,

                                                                DEVINE GOODMAN & RASCO, LLP
                                                                2800 Ponce de Leon Blvd., Suite 1400
                                                                Coral Cables, FL 33134
                                                                Tel.: 305-374-8200
                                                                Email: grasco@devinegoodman.com
                                                                       aandrews@devinegoodmand.com

                                                                By: /s Guy A. Rasco
                                                                        Guy A. Rasco, Esq. (F.B.N.: 727520)
                                                                        Averil Andrews, Esq. (F.B.N.: 105700)

                                                                           And of Counsel

                                                                           Kent D. Bressie, Esq.
                                                                           Walter E. Anderson, Esq.
                                                                           Lauren E. Snyder, Esq.
                                                                           Harris, Wiltshire & Grannis, LLP
                                                                           1919 M. St. NW, Eighth Floor
                                                                           Washington, DC 20036
                                                                           (pro hac vice forthcoming)

                                                                           Attorneys for Plaintiff




                                                                  - 16 -
      Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
